


EXHIBIT 10.55

 

 

 

EMPLOYMENT AGREEMENT

 

DATED SEPTEMBER 26, 2007

 

BETWEEN

 

THE CHILDREN’S PLACE RETAIL STORES, INC.

 

AND

 

CHARLES K. CROVITZ

 

--------------------------------------------------------------------------------


 

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT, dated as of September 26, 2007 (this “Agreement”), between
CHARLES K. CROVITZ (“Executive”) and THE CHILDREN’S PLACE RETAIL STORES, INC., a
Delaware corporation (“Employer”).

 

WHEREAS, Employer and Executive entered into a certain Term Sheet dated as of
November 20, 2007 (“Term Sheet”); and

 

WHEREAS, this Agreement replaces and supersedes the Term Sheet in its entirety;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, the parties agree as follows:

 

SECTION 1

 

EMPLOYMENT OF EXECUTIVE

 

Employer hereby agrees to continue to employ Executive, and Executive hereby
agrees to continue in the employ of Employer, upon the terms and conditions
hereinafter set forth.

 

SECTION 2

 

EMPLOYMENT AND CONSULTING PERIOD

 

2.01.        The term of Executive’s employment under this Agreement (the
“Employment Period”) commenced on September 26, 2007 (the “Commencement Date”)
and shall continue until the earlier of (i) February 2, 2009 or (ii) such other
time as a permanent Chief Executive Officer (the “New CEO”) has been appointed
by the Board of Directors and commenced employment with the Company (“Full
Employment Term”), unless sooner terminated in accordance with the provisions of
Section 5.

 

2.02.        Executive shall serve as a consultant to the Company upon
completion of the Employment Period for a minimum period of two calendar months
under this Agreement (“Consulting Period”) following termination of Executive’s
employment for any reason hereunder, unless such termination is (i) for Cause,
(ii) as a result of Executive’s death or Disability, or (iii) as a result of
Executive’s termination of his employment without Good Reason before the end of
the Full Employment Term.

 

SECTION 3

 

DUTIES

 

3.01.        Generally.  During the Employment Period, Executive (i) shall be
employed as Interim Chief Executive Officer of Employer (“Interim CEO”),
(ii) shall

 

--------------------------------------------------------------------------------


 

devote all of his business time and attention to the business and affairs of
Employer and other enterprises controlled by, or under common control with,
Employer (collectively, the “Company”), and (iii) shall use his best efforts,
skills and abilities in the diligent and faithful performance of his duties and
responsibilities hereunder.  As Interim CEO, Executive shall have the duties in
the management of the Company’s business and affairs and shall have the
authority and responsibilities customarily held by a chief executive officer of
a public company of similar size and complexity (e.g. number of employees,
stores, having multiple divisions, and revenues between $2 Billion and $5
Billion), including the role, authority and responsibilities of a principal
executive officer of Employer for purposes of the pertinent filings and
submissions of Employer under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)); provided, however,  (i) Executive’s reporting
responsibilities shall be as provided in subsection 3.02 below and (ii) all
executive officers of the Company shall report to Executive, except that the
Executive Vice President, Finance and Administration shall report jointly to
Executive and the Board of Directors of Employer.  Notwithstanding the
foregoing, Executive shall have the right to (i) engage in personal investment
activities for himself and his family and (ii) engage in charitable and civic
activities, provided the outside activities set forth in (i) and (ii) hereof do
not materially interfere with Executive’s performance of his duties and
responsibilities hereunder.  Executive shall continue to serve on the Company’s
Board of Directors and Executive shall be subject to the limitations set forth
in the Company’s Corporate Governance Guidelines applicable to service of the
Company’s Chief Executive Officer as an officer or director of any other
business corporation or as a general partner of any partnership.

 

3.02.        Reporting.  During the Employment Period and unless Executive’s
employment with the Company otherwise terminates in accordance with Section 5
hereof, Executive shall report solely to the Board of Directors of Employer.  In
reporting to the Board of Directors of Employer, Executive shall on a regular
basis report to the Chair of the Board of Directors.

 

3.03.        Location of Executive’s Activities; Travel.  Executive’s principal
place of business in the performance of his duties and obligations under this
Agreement shall be in the New York metropolitan area, which includes Secaucus,
New Jersey.  For so long as Employer’s headquarters are located in the New York
City metropolitan area, Executive’s principal place of business shall be located
at such headquarters.  Notwithstanding the foregoing provisions of this
subsection, Executive will travel to the Company’s offices in Pasadena,
California, Hong Kong and the Peoples Republic of China, as deemed necessary by
the Chairman of the Board, to perform his duties and responsibilities set forth
in Section 3.01 and shall engage in such other travel and spend time in other
places as may be necessary or appropriate in furtherance of his duties
hereunder.

 

3.04.        Compliance with Company Policies.  During the Employment Period,
Executive having obligations of both a member of senior management and as a
member of the Board of Directors will be subject to all of the written policies,
rules and regulations applicable to senior executives of Employer or to members
of the Board of

 

2

--------------------------------------------------------------------------------


 

Directors and will comply with all directions and instructions of the Board of
Directors of Employer.

 

3.05.        Consulting Services.  During the first month of the Consulting
Period, Executive will serve as a consultant with responsibility for assisting
in the transition of his responsibilities under Section 3.01 hereof to the New
CEO and will devote substantially all of his business time and attention to the
business and affairs of the Company.  During the second month of the Consulting
Period, Executive will continue his responsibilities under this subsection 3.05
but he shall not be obligated to devote more than one half of his business time
and attention to the business and affairs of the Company in furtherance of his
obligations under this Section 3.05.  Executive shall continue to be provided
with a suitable office and administrative assistant during the Consulting
Period.

 

SECTION 4

 

COMPENSATION

 

4.01.        Base Salary and Performance Bonus.  For all services rendered by
Executive under this Agreement during and with respect to the Employment Period,
Employer shall pay to Executive, and Executive agrees to accept (in full
payment), Base Salary and Performance Bonus, all as more fully described on
Exhibit A, as well as the other benefits referred to in subsection 4.02, 4.04,
4.05, 4.06 and 4.07 below.

 

4.02.        Minimum Salary.  Notwithstanding any other provision contained in
this Agreement to the contrary, Employer shall pay to Executive in all events
the base salary payments set forth under Section 4.01 for a minimum of six
months from the Commencement Date (“Minimum Salary”) even if Executive’s
employment with the Company ends prior to the completion of such six month
period for any reason; provided however, Executive shall not be entitled to such
Minimum Salary if Executive does not satisfy his obligations under this
Agreement for any reason other as set forth in Section 5.

 

4.03.        Vacations.  Executive shall be entitled to four weeks vacation,
which shall accrue based on the number of days during the Employment Period
actually worked by Executive and Executive shall be entitled to take vacation at
such time or times as determined by him; provided such vacation does not
unreasonably interfere with Executive’s performance of his duties under this
Agreement.  Notwithstanding the foregoing, Executive may borrow against vacation
time that has not yet been accrued; provided, however, to the extent Executive
does not earn such vacation time, Employer shall be entitled to offset the value
of such amounts against the Minimum Salary or any other amount owed to Executive
hereunder.

 

4.04.        Equity Awards.

 

a.             Executive hereby agrees and acknowledges that the grant of 33,294
Restricted Shares (the “Equity Award”) (as such term is defined in the Company’s

 

3

--------------------------------------------------------------------------------


 

Amended and Restated 2005 Equity Plan (the “2005 Equity Plan”) at a Fair Market
Value (as defined under the 2005 Equity Plan) of $30.035, effective as of
December 10, 2007, subject to the terms of the Restricted Stock Award Agreement
dated December 21, 2007 but effective as of December 10, 2007, a copy of which
is attached hereto as Annex A, satisfies all of the Employer’s obligations under
Section C of the Term Sheet with respect to a grant to Executive of $1,000,000
worth of Restricted Shares.  The Company shall cooperate with Executive in
connection with any “Change in Control” (as such term is defined in the 2005
Equity Plan), so that he has the opportunity, with respect to all shares covered
by this grant, to take whatever actions are necessary on a timely basis to
receive the same consideration as other stockholders receive with respect to
their shares in the Change in Control transaction.

 

b.             Executive agrees and acknowledges that, other than as set forth
in Section 4.04(a), Executive is not eligible for participation in Employer’s
plan or program for the award of equity incentives to executives of Employer. 
Nothing contained in this provision or under this Agreement is intended to
prohibit Executive from receiving compensation as a non-employee member of the
Board of Directors with respect to continued post-employment services as a
director, or to interfere in any way with his rights to any equity grants made
with respect to his services as a director prior to the Commencement Date. 
Executive shall be entitled to compensation for services as a director
immediately upon the termination of this Agreement so long as Executive
continues as a non-employee member of the Board of Directors.

 

4.05.        Other Benefits.  During the Employment Period, except as otherwise
specifically set forth herein, Executive shall participate in all executive
benefit plans and will be eligible to receive and be provided with substantially
the same benefits and perquisites as are from time to time maintained by the
Company.  Except as otherwise specifically provided by a benefit plan or program
established by the Company or as provided by separate written agreement with the
Company, Executive’s Base Salary shall constitute the compensation on the basis
of which the amount of Executive’s benefits under any such plan or program shall
be determined.

 

4.06.        Expense Reimbursement and Transportation Benefits.

 

a.             Employer shall reimburse Executive for all business expenses
reasonably incurred by him in the performance of his duties under this Agreement
upon his presentation of itemized accounts of such expenses in accordance with
Employer’s procedures and policies as adopted and in effect from time to time
and applicable to its senior executives, provided that Employer shall be under
no obligation to reimburse Executive for any such business expense presented
more than 60 days after the later of (i) termination of the Employment Period or
(ii) termination of the Consulting Period.

 

b.             In lieu of providing exclusive personal transportation services
to Executive in the form of a personal car and driver, Employer shall make a
transportation service available to Executive that will on Executive’s request
transport Executive to the Company’s headquarters in Secaucus, New Jersey from
Manhattan and to Manhattan

 

4

--------------------------------------------------------------------------------


 

from Secaucus, New Jersey as needed and on a reasonable basis.  All expenses
incurred under this subsection shall be paid directly by the Company or will be
reimbursed by the Company pursuant to Section 4.06(a).

 

4.07.        Relocation Allowance and Related Costs.

 

a.             During the Employment Period and the Consulting Period, Employer
shall provide Executive with (i) a temporary living allowance for an apartment
selected by Executive located in New York, New York (which has already been
selected and leased for a one-year term) in the amount of $15,500 per month,
plus (ii) commissions, security deposit and utilities related to the lease of
such apartment, plus (iii) a furniture rental allowance in the amount of $2,000
per month (such costs, together with (i) and (ii) above, the “Rental Costs”).

 

b.             From the Commencement Date through December 31, 2007, Employer
shall reimburse Executive for round trip airfare for two to Executive’s
permanent residence located in Martha’s Vineyard, Massachusetts on two separate
occasions during each calendar month.  From January 1, 2008 through the
remainder of the Employment Period, Employer shall reimburse Executive for round
trip airfare for two to Executive’s permanent residence located in Martha’s
Vineyard, Massachusetts on one occasion during each calendar month (“Relocation
Travel Costs”).

 

c.             Employer shall be responsible for, and hold Executive harmless
against any lease termination costs, including, but not limited to, Rental Costs
incurred for periods after termination of the Consulting Period (“Lease
Termination Costs”); provided, however, Employer shall not be liable for any
such costs arising from damage to such apartment beyond ordinary wear and tear,
to the extent that Landlord determines Executive to be responsible for such
damage, and Executive shall be solely responsible for, and if paid by the
Employer, Executive shall reimburse Employer for any costs arising from damage
to such apartment beyond ordinary wear and tear, to the extent that Landlord
determines Executive to be responsible for such damage, and has notified
Executive of his responsibility therefore, and any such amounts due from
Executive shall not be treated as part of Lease Termination Costs.

 

d.             As soon as practicable after the end of each calendar year during
the Employment Period or the Consulting Period, the Company shall make an
additional gross up payment or payments to Executive intended to result in a net
after-tax payment, after deduction of all applicable taxes that are attributable
to the inclusion in Executive’s income for each such calendar year of (i) Rental
Costs, (ii) Relocation Travel Costs, (iii) Lease Termination Costs, and (iv) the
gross up payments made under this subparagraph (d), equal to the gross amounts
paid to Executive with respect to the items referenced in clauses (i), (ii) and
(iii) above.  For this purpose, a total marginal tax rate (intended to cover all
state, federal and other taxes) of 45% shall be used.

 

4.08.        Indemnification and D&O Liability Insurance.  During the Employment
Period and at all times thereafter, Executive shall be entitled to coverage

 

5

--------------------------------------------------------------------------------


 

under the Company’s director and officer liability insurance policy as an
Executive and shall be entitled to indemnification and fee advancement to the
maximum extent permitted by law and the Company’s Amended and Restated
Certificate of Incorporation and its Amended and Restated By-laws as in effect
on the Commencement Date in respect of actions taken, or not taken, by Executive
during the Employment Period to the same extent provided for other senior
executives of the Company, including with respect to any greater protections
implemented, and coverage under policies of directors and officers liability
insurance extended, during the Employment Period, as well as after Executive’s
employment with the Company has terminated for any reason to the same extent
provided for former senior executives of the Company.

 

4.09.        Compensation for Consulting Services.  For all services rendered by
Executive under this Agreement during and with respect to each month of the
Consulting Period, Executive shall be compensated at the same monthly rate of
Base Salary and in the same monthly amount as he is compensated for his services
pursuant to Section 4.01.  Executive shall be entitled to a continuation of
benefits under Section 4.05 to the extent such benefits may be extended under
the terms and conditions of the applicable benefit plans.

 

SECTION 5

 

TERMINATION OF EMPLOYMENT PERIOD

 

5.01.        Termination Without Cause.  At any time during the Employment
Period, by notice to the other, Employer or Executive may terminate Executive’s
employment under this Agreement without having any cause therefore; provided,
however, that termination by Employer pursuant to this subsection 5.01 shall
require the affirmative vote of a majority of members of the Board of
Directors.  Such notice shall specify the effective date of termination, which
shall not be less than 30 days after the date of such notice.

 

5.02.        By Employer For Cause.  At any time during the Employment Period,
by notice to Executive, Employer may terminate Executive’s employment under this
Agreement for “Cause” (as hereinafter defined), effective immediately upon the
giving of such notice or at such other time as is specified in such notice;
provided, however, that termination pursuant to this subsection 5.02 shall
require the affirmative vote of a majority the Board of Directors of Employer. 
In connection with any termination for Cause, the Executive shall be given a
statement of the specific reasons constituting the grounds for termination for
Cause and shall have the right to appear before the Board (with counsel) to
respond to allegations of any actions allegedly constituting Cause prior to any
termination by the Board with Cause becoming effective and no such termination
shall be effective for such purpose unless a majority of the Board determines,
in a meeting duly called for such purpose, that Cause for such termination
exists; it being understood that the foregoing shall not prevent Board from
(i) removing Executive from office or terminating Executive’s position and
services as Interim CEO at any time for any reason, subject in the event of a
termination for Cause to continued

 

6

--------------------------------------------------------------------------------


 

payment of salary and benefits until the Board proceeding and requisite Board
determination has occurred.  For the purposes of this Agreement, “for Cause”
means:

 

“Cause” shall mean any of the following:

 

(i)            Executive engaging in an act of willful misconduct that has a
material adverse impact on the reputation, business, business relationships or
financial condition of the Company;

 

(ii)           Executive’s conviction of, or plea of guilty or nolo contendere
to, a felony, or any crime involving moral turpitude not involving a traffic
offense;

 

(iii)          Executive’s willful refusal to perform the specific lawful
directives of the Board which are consistent with the scope of Executive’s
duties and responsibilities hereunder.

 

provided, however, that no action taken by Executive in the reasonable, good
faith belief that it was in the best interests of the Company shall be treated
as a basis for termination of Executive’s employment for Cause under clause
(i) above, and no failure of Executive or the Company to achieve performance
goals, alone, shall be treated as a basis for termination of Executive’s
employment for Cause under clause (i) or (iii) above.

 

5.03.        By Executive for Good Reason.  Executive may, at any time during
the Employment Period by notice to the Board of Directors of Employer (delivered
to the attention of the Chair of the Board), terminate the Employment Period
under this Agreement for “Good Reason”.  Executive may terminate his employment
for Good Reason by providing the Company thirty (30) days’ written notice
setting forth in reasonable specificity the event that constitutes Good Reason,
within ninety (90) days of the occurrence of such event.  During such thirty
(30) day notice period, the Company shall have the opportunity to cure (if
curable) the event that constitutes Good Reason, and if not cured within such
period, Executive’s termination will be effective upon the expiration of such
cure period.  For the purposes hereof, “Good Reason” means:

 

“Good Reason” shall mean any of the following:

 

(i)                                     Any material breach of this Agreement by
the Company (where the Company fails to cure such breach within ten
(10) business days after being notified in writing by Executive of such breach);

 

(ii)           The diminution, without Executive’s written consent, of
Executive’s position, title, authority, duties or responsibilities as indicated
in the Employment Agreement, or the formal or tacit appointment of any other
person, whether or not an Employee of the Company, without Executive’s written
consent, to perform any material part of such duties, or to exercise any of such
responsibilities, including without limitation, the failure of Executive to have
any part of such authorities, duties and responsibilities as are set forth in
Section 3.01 and 3.02 hereof; provided, however, that

 

7

--------------------------------------------------------------------------------


 

another executive may be authorized by the Board to carry out such duties and
responsibilities if Executive by reason of temporary disability is unable to
perform such duties or responsibilities.

 

(iii)          Executive not being elected as a member of the Board by the
Company’s shareholders or being removed from the Board without cause in
accordance with the Company’s bylaws; and

 

(iv)          The failure by the Company to obtain the assumption in writing of
its obligation to perform under the Agreement by any successor to all or
substantially all of the assets of the Company.

 

5.04.        Disability.  If during the Employment Period, Executive becomes
incapable of fulfilling his obligations hereunder because of injury or physical
or mental illness, and such incapacity exists for a period of at least 120
consecutive days or for shorter periods aggregating at least 180 days during the
Term (“Disability”), Employer may, upon at least fifteen days’ prior written
notice to Executive, terminate Executive’s employment under this Agreement.  In
the event of a dispute with respect to Executive’s Disability, whether or not he
has been disabled shall be determined by an independent physician reasonably
acceptable to both Employer and Executive or his representative.

 

SECTION 6

 

COMPENSATION UPON TERMINATION OF EMPLOYMENT

 

6.01.        Compensation Upon Termination Without Cause or for Good Reason.  In
addition to Executive’s rights under subsections 6.04, 6.05 and 6.06, if
(A) Executive’s employment hereunder is terminated by Employer pursuant to
subsection 5.01 without Cause or (B) Executive terminates his employment with
Employer pursuant to subsection 5.03 for Good Reason, Executive shall be
entitled to the continuation of his Base Salary, payable in accordance with the
Company’s normal payroll practices for executives, for the remainder of the
Employment Period and any Performance Bonus calculated based on the target bonus
under the Employer’s Annual Management Incentive Bonus Plan.  Payment shall be
made with respect to such Performance Bonus at the time the Performance Bonus
would otherwise have been payable to Executive under Employer’s Annual
Management Incentive Bonus Plan had Executive’s employment continued through
such time.  Payment to Executive of the compensation provided by this subsection
is subject to execution by Executive of a general release in the form attached
hereto as Exhibit B.

 

6.02.        Compensation Upon Termination By Reason of Death or Disability or
For Cause.  In addition to Executive’s rights under subsections 6.04, 6.05, and
6.06, if Executive’s employment hereunder is terminated by reason of Executive’s
death or Disability, Executive (or his legal representative, his estate, heirs
or distributees) shall be entitled to any amount of Base Salary theretofore
earned but not yet paid, as well as any earned but unpaid Performance Bonus with
respect to any fiscal year of the Company that has ended prior to the date of
termination, and a pro rata portion of the

 

8

--------------------------------------------------------------------------------


 

Performance Bonus earned through the date of termination for the fiscal year in
which termination occurs.  The pro rata Performance Bonus will be calculated in
the same manner as calculated under subsection 6.01.  Payment to Executive of
the compensation provided by this subsection is subject to execution by
Executive (or his legal representative, estate, heirs or distributees) of a
general release in the form attached hereto as Exhibit B.

 

6.03.        Compensation Upon Termination for Cause or Termination by Executive
Without Good Reason.  In addition to Executive’s rights under subsections 6.04,
6.05 and 6.06, if Executive’s employment hereunder is terminated by Employer
with Cause or by Executive without Good Reason, Executive shall be entitled to
the Minimum Salary and any vested Restricted Shares.

 

6.04.        Equity Awards Upon Termination.  Upon any termination of
Executive’s employment hereunder, Executive shall be entitled to such rights in
respect of any equity awards (including, without limitation, awards of stock
options, restricted shares, performance shares and any other Incentive Award
under the 2005 Equity Plan or any future equity incentive plan or program of the
Company) theretofore made to Executive, and to only such rights, as are provided
by the plan and award agreement pursuant to which such equity awards have been
granted to Executive (specifically including the right to acceleration of the
vesting and delivery to Executive of the Restricted Shares.

 

6.05.        Other Benefits Upon Termination.  Upon any termination of
Executive’s employment hereunder, Executive shall be entitled to such rights in
respect of any employee benefit plan in which Executive participates (including,
without limitation, health and life insurance coverage and participation in
retirement, savings, deferred compensation and stock purchase plans but
excluding any plan or program providing for equity awards (other than to the
extent specifically provided herein), and only to such rights, as are provided
by such plan or program or by law in the prevailing circumstances (and to any
other rights as may be provided by any other written agreement or arrangement
with the Company in respect of a termination of his employment approved by the
Board of Directors and applicable in the prevailing circumstances).  Executive
shall also retain all of his rights under Sections 4.06(a), 4.07, 4.08 and 4.09
hereof, notwithstanding the reason for termination of his employment.  In
addition, if the Employment Period ends before February 2, 2009, the Company
shall continue to provide Executive with the same health insurance benefits he
was entitled to during his employment, or reimburse him for the COBRA
continuation expense he incurs in continuing such coverage at his own expense.

 

6.06.        No Other Compensation Upon Termination of Employment.  Executive
shall not be entitled to any benefit or compensation following termination of
his employment hereunder except as set forth in this Section 6.

 

6.07.        Section 409A.  Notwithstanding any provision of this Agreement to
the contrary, if, at the time of Executive’s separation from service with the
Company,

 

9

--------------------------------------------------------------------------------


 

he is a “specified employee” as defined in Section 409A of the Internal Revenue
Code of 1986, as amended, and one or more of the payments or benefits received
or to be received by Executive pursuant to this Agreement would constitute
deferred compensation subject to such Section 409A, other than any payments of
benefits made in reliance upon Treas. Reg. Section 1.409A-1(b)(9) (Separation
Pay Plans) or Treas. Reg. Section 1.409A-1(b)(4) (Short-Term Deferrals)), no
such payment or benefit will be provided under this Agreement until the earlier
of (A) the date which is six (6) months after his “separation from service” for
any reason, or (B) the date of his death.  The provisions of this Section 6.07
shall only apply to the extent required to avoid Executive’s incurrence of any
penalty tax or interest under Section 409A of the Code or any regulations or
Treasury guidance promulgated thereunder.

 

SECTION 7

 

EXCLUSIVITY OF SERVICES, CONFIDENTIAL INFORMATION
AND RESTRICTIVE COVENANTS

 

7.01.        Exclusivity of Services; Use of Name.  During the Employment Period
and continuing through the first anniversary of the date in which Executive
ceases to be an employee of the Company (the “Covenant Period”), Executive will
not:

 

(i)            promote, participate or engage in any business on behalf of any
“Direct Competitor” (as hereinafter defined) of the Company, whether Executive
is acting as owner, partner, stockholder, employee, broker, agent, principal,
trustee, corporate officer, director, consultant or in any other capacity
whatsoever; provided, however, that this will not prevent Executive from holding
for investment up to 1% of any class of stock or other securities quoted or
dealt in on a recognized stock exchange.  For purposes of this Section, a
“Direct Competitor” of the Company means (A) any division of The Gap, Inc. or
any person under common control with The Gap, Inc. that is engaged in the retail
sale of children’s apparel, (B) any division of The Limited, Inc. or any person
under common control with The Limited, Inc. that is engaged in the retail sale
of children’s apparel, (C) Gymboree or Kids R Us or any Person under common
control with Gymboree or Kids R Us, as the case may be, or (D) any other Person
engaged, or having the intent to engage, (1) in the design, manufacture,
contract to manufacture or retail sale of children’s apparel and accessories or
any other children’s orientated merchandise; (2) providing products, services or
other businesses which is of the same nature as a product, service or business
of the Company.

 

(ii)           directly or indirectly employ (other than on behalf of the
Company), solicit or entice away any director, officer or employee of the
Company; or

 

(iii)          induce or attempt to induce any Person doing business with the
Company to cease doing business with the Company; or

 

10

--------------------------------------------------------------------------------

 

(iv)          use the name of the Company in the conduct of any business
activities (except in furtherance of the Company’s business) or for Executive’s
personal use without the prior written consent of the Company.

 

7.02.        Confidential and Proprietary Information; Work Product; Warranty.

 

a.             Confidentiality.  Executive acknowledges and agrees that there
are certain trade secrets and confidential and proprietary information
(collectively, “Confidential Information”) which have been developed by the
Company and which are used by the Company in its business.  Confidential
Information shall include, without limitation:  (i) customer lists and supplier
lists; (ii) the details of the Company’s relationships with its customers,
including the financial relationship with a customer; (iii) the Company’s
marketing and development plans, business plans; and (iv) other information
proprietary to the Company’s business.  Executive shall not, at any time during
or after his employment hereunder, use or disclose such Confidential
Information, except to authorized representatives of the Company or as required
in the performance of his duties and responsibilities hereunder.  Executive
shall return all Company property, such as computers, software and cell phones,
and documents (and any copies including in machine or human-readable form), to
the Company when his employment terminates; provided, however, Executive shall
be permitted to retain any documents that Executive received, or had access to,
as a member of the Board of Directors.  Executive shall not be required to keep
confidential any information, which is or becomes publicly available or is
already in his possession (unless obtained from the Company).  Further,
Executive shall be free to use and employ his general skills, know-how and
expertise, and to use, disclose and employ any generalized ideas, concepts,
know-how, methods, techniques or skills, including those gained or learned
during the course of the performance of any services hereunder, so long as she
applies such information without disclosure or use of any Confidential
Information.  Executive hereby acknowledges that his employment under this
Agreement does not conflict with, or breach any existing confidentiality,
non-competition or other agreement to which Executive is a party or to which he
may be subject.

 

b.             Work Product.  Executive agrees that all copyrights, patents,
trade secrets or other intellectual property rights associated with any ideas,
concepts, techniques, inventions, processes, or works of authorship developed or
created by his efforts during his employment by the Company and for a period of
6 months thereafter, that (i) relate, whether directly or indirectly, to the
Company’s actual or anticipated business, research or development or (ii) are
derived from any work performed by Executive on the Company’s behalf, shall, to
the extent possible, be considered works made for hire within the meaning of the
Copyright Act (17 U.S.C. § 101 et seq.) (the “Work Product”).  All Work Product
shall be and remain the property of the Company.  To the extent that any such
Work Product may not, under applicable law, be considered works made for hire,
Executive hereby grants, transfers, assigns, conveys and relinquishes, and
agrees to grant, transfer, assign, convey and relinquish from time to time, on
an exclusive basis, all of his right, title and interest in and to the Work
Product to

 

11

--------------------------------------------------------------------------------


 

the Company in perpetuity or for the longest period otherwise permitted by law. 
Consistent with his recognition of the Company’s absolute ownership of all Work
Product, Executive agrees that he shall (i) not use any Work Product for the
benefit of any party other than the Company and (ii) perform such acts and
execute such documents and instruments as the Company may now or hereafter deem
reasonably necessary or desirable to evidence the transfer of absolute ownership
of all Work Product to the Company; provided, however, if following ten
(10) business days’ written notice from the Company, Executive refuses, or is
unable, due to disability, incapacity, or death, to execute such documents
relating to the Work Product, he hereby appoints any of the Company’s officers
as his attorney-in-fact to execute such documents on his behalf.  This agency is
coupled with an interest and is irrevocable without the Company’s prior written
consent.

 

c.             Warranty.  Executive represents and warrants to the Company that
(i) there are no claims that would adversely affect his ability to assign all
right, title and interest in and to the Work Product to the Company; (ii) the
Work Product does not violate any patent, copyright or other proprietary right
of any third party; (iii) Executive has the legal right to grant the Company the
assignment of his interest in the Work Product as set forth in this Agreement;
and (iv) he has not brought and will not bring to his employment hereunder, or
use in connection with such employment, any trade secret, confidential or
proprietary information of another, or computer software, except for software
that he has a right to use for the purpose for which it shall be used, in his
employment hereunder.

 

7.03.        Injunctive Relief.  Executive acknowledges that a breach or
threatened breach of any of the terms set forth in this Section 7 shall result
in an irreparable and continuing harm to the Company for which there shall be no
adequate remedy at law.  The Company accordingly shall, without posting a bond,
be entitled to seek, and Executive shall not object to the Company obtaining,
injunctive and other equitable relief against any such breach or threatened
breach, in addition to any other remedies available to the Company.

 

7.04.        Essential and Independent Agreements.  It is understood by the
parties hereto that Executive’s obligations and the restrictions and remedies
set forth in this Section 7 are essential elements of this Agreement and that,
but for his agreement to comply with and/or agree to such obligations,
restrictions and remedies, the Company would not have entered into this
Agreement or continue his employment on the terms provided hereby.  Executive’s
obligations and the restrictions and remedies set forth in this Section 7 are
independent agreements and the existence of any claim or claims by his against
the Company under this Agreement or otherwise will not excuse his breach of any
of his obligations or affect the restrictions and remedies set forth under this
Section 7.

 

7.05.        Survival of Terms; Representations.  Executive’s obligations under
this Section 7, and the Company’s obligations to Executive under Section 6
hereof shall remain in full force and effect notwithstanding the termination of
Executive’s employment, in each case until such obligations have been discharged
and are no longer

 

12

--------------------------------------------------------------------------------


 

applicable.  Executive acknowledges that he is sophisticated in business, and
that the restrictions and remedies set forth in this Section 7 do not create an
undue hardship on his and will not prevent his from earning a livelihood.  He
further acknowledges that he has had a sufficient period of time within which to
review this Agreement, including this Section 7, with an attorney of his choice
and he has done so to the extent he desired.  Executive and the Company agree
that the restrictions and remedies contained in this Section 7 are reasonable
and necessary to protect the Company’s legitimate business interests regardless
of the reason for or circumstances giving rise to a termination of Executive’s
employment by Employer and that he and the Company intend that such restrictions
and remedies shall be enforceable to the fullest extent permissible by law. 
Executive agrees that, given the scope of the Company’s business and the
sophistication of the dissemination of information relating to the Company’s
business, any further geographic limitation on such remedies and restrictions
would deny the Company the protection to which it is entitled hereunder.  If it
shall be found by a court of competent jurisdiction that any such restriction or
remedy is unenforceable but would be enforceable if some part thereof were
deleted or modified, then such restriction or remedy shall apply with such
modification as shall be necessary to make it enforceable to the fullest extent
permissible under law.

 

7.06.        Mutual Non-Disparagement.  Upon any termination of Executive’s
employment by the Company, neither Executive nor any executive of Employer will
make or authorize any public statement disparaging the other in its or his
business interests and affairs.  Notwithstanding the foregoing, either party may
make any statement that it or he believes is necessary to correct any false or
inaccurate statement made or authorized by the other party and neither party
shall be restricted in connection with any litigation, arbitration or similar
proceeding or with respect to its response to any legal process.

 

7.07.        Other Duties of Executive During Employment Period.  During the
 Employment Period, Executive shall, upon reasonable notice, furnish such
information as may be in his possession to, and shall cooperate with, the
Company as may reasonably be requested by the Company in connection with any
investigation or litigation in respect of which the Company is or may be a
subject or party.

 

7.08.        No Mitigation or Offset.  The Company’s obligation to pay or
provide Executive any amounts provided for hereunder shall not be subject to
set-off, counterclaim or recoupment of amounts owed by Executive to the Company
or its affiliates for any reason.  Executive shall not be required to mitigate
the amount of any payment provided for pursuant to this Agreement by seeking
other employment or otherwise and the amount of any payment provided for
pursuant to this Agreement shall not be reduced by any compensation earned as a
result of Executive’s other employment or otherwise.

 

13

--------------------------------------------------------------------------------


 

SECTION 8

MISCELLANEOUS

 

8.01.        Notices.  Any notice, consent, or authorization required or
permitted to be given pursuant to this Agreement shall be in writing and sent to
the party for or to whom intended by personal delivery or certified mail,
postage paid, , at the address of such party set forth below or at such other
address as either party shall designate by notice given to the other in the
manner provided herein.

 

If to Employer:

 

The Children’s Place Retail Stores, Inc.
915 Secaucus Road
Secaucus, New Jersey 07094

Attention:  Chief Executive Officer

 

with copies to:

 

The Children’s Place Retail Stores, Inc.
915 Secaucus Road
Secaucus, New Jersey  07094

Attention:  General Counsel

 

                and

 

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, New York  10153

Attention:  Robert L. Messineo, Esq.

 

If to Executive:

 

Charles K. Crovitz

34 W. Sound Lane

Pilot Hill Farm

Vineyard Haven, Massachusetts 02568

 

with a copy to:

 

Willkie Farr & Gallagher, LLP

787 Seventh Avenue

New York, New York 10019-6099

Attention:  Stephen T. Lindo, Esq.

 

14

--------------------------------------------------------------------------------


 

8.02.        Tax Withholding.  Except as otherwise provided in Annex A, Employer
is authorized to withhold from any payment to be made hereunder to Executive
such amounts for income tax, social security, unemployment compensation, excise
taxes and other taxes and penalties as in the judgment of Employer is required
to comply with applicable laws and regulations.

 

8.03.        Dispute Resolution and Governing Law.  Any disagreement, dispute,
controversy or claim arising out of or relating to this Agreement or the
interpretation of this Agreement or any arrangements relating to this Agreement
or contemplated in this Agreement or the breach, termination or invalidity
thereof shall be settled by final and binding arbitration administered by
JAMS/Endispute in New York, New York in accordance with the then existing
JAMS/Endispute Arbitration Rules and Procedures for Employment Disputes.  In the
event of such an arbitration proceeding, the Executive and the Employer shall
select a mutually acceptable neutral arbitrator from among the JAMS/Endispute
panel of arbitrators.  In the event the Executive and the Employer cannot agree
on an arbitrator, the Administrator of JAMS/Endispute will appoint an
arbitrator.  Neither the Executive nor the Employer nor the arbitrator shall
disclose the existence, content, or results of any arbitration hereunder without
the prior written consent of all parties.  Except as provided herein, the
rules and procedures of JAMS/Endispute shall govern the interpretation and
enforcement and all proceedings.  The arbitrator shall apply the substantive law
(and the law of remedies, if applicable) of New York or, solely to the extent it
preempts such law, of applicable federal law, and the arbitrator is without
jurisdiction to apply any different substantive law.  The arbitrator shall have
the authority to entertain a motion to dismiss and/or a motion for summary
judgment by any party and shall apply the standards governing such motions under
the Federal Rules of Civil Procedure.  The arbitrator shall render an award and
a written, reasoned opinion in support thereof.  Judgment upon the award may be
entered in any court having jurisdiction thereof.

 

8.04.        Legal, Consulting and Arbitration Expenses.  Employer shall
reimburse Executive for the legal expenses (including attorney’s fees and
disbursements) and consulting expenses actually and reasonably incurred by
Executive in connection with the negotiation, execution and delivery of this
Agreement.  In the event of any dispute between Employer and Executive regarding
Executive’s employment hereunder, Employer shall also reimburse Executive for
all reasonable legal expenses and all arbitration fees actually incurred by
Executive in connection with such dispute but if and only if Executive is
determined by the arbitrator to have prevailed on at least one material issue in
dispute.

 

8.05.        References to Sections and Subsections; Headings.  All references
herein to sections or subsections are to the sections or subsections of this
Agreement unless otherwise specified.  All descriptive headings in this
Agreement are inserted for convenience only and shall be disregarded in
construing or applying any provision of this Agreement.  Should any provision of
this Agreement require judicial interpretation, the court interpreting or
construing the same shall not construe the provision against any

 

15

--------------------------------------------------------------------------------


 

party by reason of the rule of interpretation that a document is to be construed
more strictly against the party who prepared the same.

 

8.06.        Waiver of Breach.  The waiver by either party of a breach of any
provision of this Agreement by the other party must be in writing and shall not
operate or be construed as a waiver of any other or subsequent breach by such
other party.

 

8.07.        Assignment.  This Agreement is personal in its nature and the
parties shall not, without the consent of the other, assign or transfer this
Agreement or any rights or obligations hereunder; provided, however, that
Employer may assign this Agreement to any of its affiliates or in connection
with the reorganization, merger or sale of Employer or the sale of substantially
all the assets of Employer, and the provisions of this Agreement shall inure to
the benefit of, and be binding upon, each successor of Employer, whether by
merger, consolidation, transfer of all or substantially all of its assets or
otherwise.

 

8.08.        Counterparts.  This Agreement may be executed in counterparts, each
of which shall be deemed to be an original, but all of which together shall
constitute one and the same agreement.

 

8.09.        Severability.  If any provision of this Agreement or part thereof,
is held to be unenforceable, the remainder of such provisions of this Agreement,
as the case may be, shall nevertheless remain in full force and effect.

 

8.10.        Entire Agreement and Integration.  Except insofar as explicit
reference is made herein to other agreements or documents, this Agreement
contains the entire agreement and understanding between Employer and Executive
with respect to the subject matter hereof.  This Agreement supersedes any prior
agreement between the parties relating to the subject matter hereof.

 

[Remainder of this page intentionally left blank.]

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

THE CHILDREN’S PLACE RETAIL
STORES, INC.

 

 

 

By:

/s/ Sally Frame Kasaks

 

Sally Frame Kasaks

 

Chair, Board of Directors

 

Dated: March 13, 2008

 

Sally Frame Kasaks

 

 

 

CHARLES K. CROVITZ

 

 

 

/s/ Charles K. Crovitz

 

17

--------------------------------------------------------------------------------


 

Exhibit A

 

COMPENSATION

 

A.            Base Salary:  Executive’s annual salary rate shall be $1,000,000
per year, payable in equal installments not less frequently than monthly during
each year of the Employment Period.

 

B.            Performance Bonus:

 

(1)           Executive shall be entitled to participate in, and to an
opportunity to receive a “Performance Bonus” pursuant to, Employer’s “Annual
Management Incentive Bonus Plan” in effect for the Company’s 2008 fiscal year on
the terms hereinafter provided.  The “Annual Management Incentive Bonus Plan”
shall mean the Annual Management Incentive Bonus Plan approved by Employer’s
stockholders on June 22, 2006, as such plan may be amended in accordance with
its terms, or any successor plan of a like nature approved by Employer’s
stockholders or, if in respect of any fiscal year during the Employment Period,
Employer’s stockholders have not approved any such plan, such plan as the Board
of Directors shall apply with respect to the payment of performance-based
bonuses to the senior executives of Employer.  Executive shall be eligible for
an annual bonus under the plan (subject to attainment of the performance levels
specified for such year pursuant to the plan) in an amount equal to 100% of
Executive’s Base Salary.  Bonuses shall be payable under the Annual Management
Incentive Bonus Plan on the terms provided therein, subject to the provisions of
subsections 6.01 and 6.02.

 

(2)           Nothing contained in this section B or in any other provision of
the Agreement shall restrict the ability of Employer to pay to Executive a bonus
or any other form of incentive compensation in addition to that provided by the
foregoing paragraph (1).

 

18

--------------------------------------------------------------------------------


 

Exhibit B(1)

 

FORM OF RELEASE

 

THIS RELEASE (the “Release”) is entered into by                (the “Executive).

 

WHEREAS, the Executive and The Children’s Place Retail Stores, Inc., a Delaware
corporation (together with its successors and assigns, the “Company”), have
entered into an Employment Agreement dated as September 26, 2007 (the
“Employment Agreement”); and

 

WHEREAS, the Executive’s employment has been terminated by the Company or by the
Executive or upon Executive’s death or disability and as such the Executive is
due certain payments and entitlements pursuant to the Employment Agreement,
subject to the execution of this Release by Executive or by his legal
representative, estate, heirs, or distributees;

 

NOW, THEREFORE, in consideration of the payments set forth in the Employment
Agreement and other good and valuable consideration, the Executive agrees as
follows:

 

                The Executive, on behalf of himself and his dependents, heirs,
administrators, agents, executors, successors and assigns (the “Executive
Releasees”), hereby releases and forever discharges the Company and its
affiliated companies and their past and present parents, subsidiaries,
successors and assigns (the “Company Affiliated Parties”) and all of the Company
Affiliated Parties’ past and present directors, officers, employees, agents and
their successors and assigns (but as to any such individual or agent, only in
connection with, or in relationship to, his or its capacity as, and only while
serving as, a director, officer, employee, agent, successor or assign of any
Company Affiliated Party and not in connection with, or in relationship to, his
or its personal capacity unrelated to any Company Affiliated Party)
(collectively, the “Company Releasees”), from any and all claims, demands,
obligations, liabilities and causes of action of any kind or description
whatsoever, in law, equity or otherwise, whether known or unknown, that any
Executive Releasee had, may have had or now has against the Company or any other
Company Releasee, as of the date of the execution of this Release by the
Executive, arising out of or relating to the Executive’s employment
relationship, or the termination of that relationship, with the Company or any
affiliate, including, but not limited to, any claim, demand, obligation,
liability or cause of action arising under any Federal, state, or local
employment law or ordinance (including, but not limited to, Title VII of the
Civil Rights Act of 1964, the Civil Rights Acts of 1866, 1871, 1964 or 1991, the
Equal Pay Act, the Americans with Disabilities Act of 1991, the National Labor
Relations Act, the Fair Labor Standards Act of 1938, the Workers Adjustment and
Retraining Notification Act, the Employee Retirement Income Security Act of
1974, as amended (other than any

 

--------------------------------------------------------------------------------

(1) To be appropriately modified if entered into by Executive’s estate or
guardian.

 

19

--------------------------------------------------------------------------------


 

claim for vested benefits), the Family and Medical Leave Act of 1993, the Age
Discrimination in Employment Act of 1967, as amended, the Older Workers’ Benefit
Protection Act of 1990 and the Consolidated Omnibus Budget Reconciliation Act of
1985), tort, contract or any alleged violation of any other legal obligation. 
Anything to the contrary notwithstanding in this Release or the Employment
Agreement, nothing herein shall release any Company Releasee from any claims or
damages based on (i) any right or claim that arises after the date the Executive
executes this Release, (ii) any right the Executive may have to payments,
benefits or entitlements under the Employment Agreement or any applicable plan,
policy, program or arrangement of, or other agreement with, the Company or any
affiliate, (iii) any right of Executive to be indemnified in accordance with the
Employment Agreement, or under applicable laws or the certificate of
incorporation or by-laws of Company or its affiliates, or under any separate
indemnification agreement or any applicable insurance policy, or (iv) any right
the Executive may have to obtain contribution as permitted by law in the event
of entry of judgment against the Executive as a result of any act or failure to
act for which the Executive and any Company Releasee are jointly liable.

 

The Executive acknowledges that he has been provided a period of at least 21
calendar days in which to consider and execute this Release.  The Executive
further acknowledges and understands that he has seven calendar days from the
date on which he executes this Release to revoke his agreement by delivering to
the Company written notification (in accordance with Section 8.01 of the
Employment Agreement) of his intention to revoke this Release.  This Release
becomes effective when signed by the Executive unless revoked in writing by the
Executive in accordance with this seven-day provision.  To the extent that the
Executive has not otherwise done so, the Executive is advised to consult with an
attorney prior to executing this Release.

 

This Release shall be governed by and construed and interpreted in accordance
with the internal laws of State of New York, as applicable to agreements made
and to be performed therein, without reference to principles, policies or
provisions thereof concerning conflicts of law.

 

IN WITNESS WHEREOF, the Executive has executed this Release as of the date
indicated below.

 

 

 

/s/ Charles K. Crovitz

 

Charles K. Crovitz

 

 

 

Date:

 

 

20

--------------------------------------------------------------------------------


 

Annex A

 

RESTRICTED STOCK AWARD AGREEMENT

 

21

--------------------------------------------------------------------------------
